Citation Nr: 1530217	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-03 900	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), a major depressive disorder, and a passive-aggressive personality disorder (hereinafter psychiatric disability).

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1973.  This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2014 and a transcript of the hearing is of record.

Additional relevant VA treatment records dated in 2013 were added to the record after the November 2012 Statement of the Case, and a written waiver of RO review dated in February 2014 is also on file.  See 38 C.F.R. § 20.1304 (2014). 

The reopened issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to restoration of service connection for a psychiatric disability was originally denied by the Board in August 1985.  Entitlement to service connection for PTSD and for a depressive disorder was denied by rating decision in July 2005; no substantive appeal was perfected, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the July 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted since July 2005 to reopen the claim of entitlement to service connection for a psychiatric disability is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a psychiatric disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a psychiatric disability, which he contends was incurred as a result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The issue of entitlement to restoration of service connection for a psychiatric disability was originally denied by the Board in August 1985 because of the lack of evidence of an acquired psychiatric disability due to service.  Entitlement to service connection for PTSD was denied in a rating decision dated in July 2005 because of the lack of a stressor and of a diagnosis of PTSD, and entitlement to service connection for a depressive disorder was denied by this decision because the disability was not causally related to service; the Veteran was notified of the denials later in July 2005and he did not timely appeal.  As no new and material evidence was submitted within the appeal period, the denial is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also, 38 C.F.R. § 3.156(b), Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The evidence on file at the time of the July 2005 RO decision consisted of the Veteran's service treatment records and VA treatment and examination reports dated through June 2005.   

The Veteran's service treatment records reveal complaints involving the Veteran's nerves.  Psychosis, undiff., was diagnosed in November 1973.  Anxiety neurosis with passive-aggressive behavior pattern, mild, was diagnosed in July 1978; and passive-aggressive personality disorder, moderate, was diagnosed in January 1980.  The diagnoses on VA treatment records in August 2004 were major depressive disorder with psychotic features evaluation and alcohol dependence.  The diagnoses on VA evaluation in June 2005 were alcohol dependence, in sustained full remission; and depressive disorder, not otherwise specified, in partial remission.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.

Evidence received since July 2005 consists of VA treatment records dated through June 2013, a transcript of the Veteran's April 2014 travel board hearing, and written statements by and on behalf of the Veteran.  

The evidence added to the record after July 2005 includes VA treatment records for February and March 2013 and a June 2013 psychiatric consultation report.  PTSD was diagnosed in both of these reports and a depressive disorder was diagnosed in March 2013.

The Board has reviewed the evidence received into the record since the July 2005 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a psychiatric disability.  The 2013 VA medical records noted above are new because they have not previously been received by VA, and they are material because they contain a diagnosis of PTSD.  Consequently, this evidence raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a psychiatric disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a psychiatric disability.  Although there are recent diagnoses of PTSD, these diagnoses are inadequate for purposes of determining service connection because they do not include objective evidence of a service stressor and they do not specifically conform to the requirements of DSM-IV.  Consequently, the Board finds that remand is required to develop the claim further.  An examination is necessary where there is evidence of a current disability, an event in service, and some indication of a link between the two.  It is a low threshold and the Board finds that it is met in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2012).  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2014), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for psychiatric disability since June 2013, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

2.  The veteran will also be requested to provide written information on the specific dates and circumstances of his service stressors.  If sufficient information is obtained in response to this request, an attempt will be made to verify the veteran's claimed service stressors.

3.  After the above has been completed, the AMC/RO will schedule the Veteran for a VA examination by an appropriate medical or mental health care professional to determine whether the Veteran has an acquired psychiatric disability due to service.  The following considerations will govern the examination:

a. The claims folder, including a copy of this remand and all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by any electronic VA records that were reviewed.  

b. After reviewing the claims file and examining the Veteran, the examiner must express an opinion on whether it is at least as likely as not (50 percent or more probability) that the Veteran has an acquired psychiatric disorder that was incurred in or aggravated beyond normal progression by service.  The examiner must acknowledge and reiterate the relevant history supporting his/her conclusions.  The examiner is requested to specifically address whether the Veteran has PTSD or not.  If PTSD is diagnosed, the examiner should indicate what verified stressor(s) caused the Veteran's PTSD and provide an analysis under the criteria for a diagnosis of PTSD in accordance with DSM-IV/V.  

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

e. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  After the above has been completed, the AMC/RO will consider all of the evidence of record, to include any evidence obtained as a result of this remand and will readjudicate the Veteran's claims for service connection for a psychiatric disability.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case will be provided to the Veteran and his representative and they will be given an appropriate period of time in which to respond.  Thereafter, the appeal will be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


